Citation Nr: 1504846	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  07-38 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for T-cell large granular lymphocytic leukemia (T-LGL), to include as due to herbicide exposure.

(The issues of entitlement to compensable initial evaluations for gastroesophageal reflux disease (GERD) with hiatal hernia, and for sinus disease, will be addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to December 1971, to include a tour of duty in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the San Diego, California, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to service connection for T-LGL.  Jurisdiction over the Veteran now lays with the Denver, Colorado, RO, based on his current residency.

The Veteran testified at a February 2010 hearing held before the undersigned via videoconference from the RO; a transcript of the hearing is of record.  Subsequently, in January 2011 and August 2013, the Board remanded the issue for further development.

In a March 2014 decision, the Board denied service connection for T-LGL.  The Veteran appealed this decision to the Court of appeals for Veterans Claims (CAVC or the Court), which in October 2014, on the basis of a Joint Motion for Partial Remand, vacated the Board's denial and remanded the matter for further appellate consideration.  

The Board has reviewed the Veteran's physical claims file and the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In March 2014, the Board determined that the VA examinations afforded the Veteran in January 2012 and October 2013 were adequate for adjudication, finding that the examiners had reviewed the claims file, made all necessary clinical findings, and had "rendered the requested opinions with extensive rationale in support."

The Court determined that this finding was potentially in error, as the VA examiners had not addressed or opined on a theory of direct, actual causation, and had limited their discussion to the application of the presumption of service connection for herbicide-exposed Veterans with regard to certain listed diseases.  They determined, and explained, that T-LGL was not subject to the presumption.

The Board very clearly recognized the alternative theory of actual causation, as is acknowledged by the Court.  The Board determined that given the absence of any competent evidence of record linking herbicide exposure to T-LGL, even potentially, direct causation was not found.  The Board stressed that the Veteran had expressed his own opinion and belief in such a link, but the Veteran, as a layperson, was not competent to render such an opinion.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the etiology of T-LGL falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  

However, the Court arrested analysis of the claim prior to that point, and instead vacated and remanded for further discussion of whether the duty to examine the Veteran with regard to this theory had attached under 38 C.F.R. § 3.159(c)(4).  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The threshold for determining a possibility of a nexus to service is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In light of the Court's discussion, the Board is bound to find that the general allegation of a link between T-LGL and herbicide is at least sufficient to raise the possibilityof a nexus between the current diagnosis and the in-service herbicide exposure given the low threshold to be applied.  The Board stresses that such is the case only because other types of lymphocytic leukemia are listed as presumptive conditions, bolstering the allegation indirectly.  Remand is required for examination and a medical opinion regarding the theory of direct causation.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination regarding the etiology of diagnosed T-LGL.  The claims folder must be reviewed in conjunction with the examination; if the examiner does not have access to the complete electronic record, copies of relevant documents must be printed and supplied for review.

The examiner must opine as to whether it is at least as likely as not currently diagnosed T-LGL is caused or aggravated by in-service exposure to herbicides, or to any other in-service event, disease or injury.

A full and complete rationale for all opinions expressed is required.

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




